Case 8:19-cv-00449-CEH-JSS Document 7 Filed 03/01/19 Page 1 of 3 PageID 509



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                      CASE NO.: 8:19-cv-00449-CEH-JSS

WAHEED NELSON,

      Plaintiff,

vs.

BOB GAULTIERI, Official Capacity as
Sheriff of Pinellas County, FLORIDA
DEPARTMENT OF CORRECTIONS,
CORIZON, LLC, MAXIM
HEALTHCARE SERVICES, INC.,
MATTHEW SWICK, M.D., ALL
FLORIDA ORTHOPAEDIC
ASSOCIATES, P.A., and WITCHNER
BELIZAIRE, M.D.,

      Defendants.
                                           /

      DEFENDANTS CORIZON, LLC, FLORIDA DEPARTMENT OF
        CORRECTIONS AND WITCHNER BELIZAIRE, M.D.’S
           NOTICE OF PENDENCY OF OTHER ACTIONS

      Defendants Corizon, LLC, (“Corizon”), Florida Department of Corrections

(“FDOC”) and Witchner Belizaire, M.D. (“Belizaire”) files this Notice of

Pendency of Other Actions as follows:

In accordance with Local Rule 1.04(d), I certify that the instant action:

 X    IS            related to pending or closed civil or criminal case(s) previously
                    filed in this Court, or any other Federal or State court, or
                    administrative agency as indicated below:
    Case 8:19-cv-00449-CEH-JSS Document 7 Filed 03/01/19 Page 2 of 3 PageID 510



                                  Nelson v. Gualtieri, et al., Sixth Judicial Circuit Court,
                                   Pinellas County, Case No. 17-5323-CI – Removed to the
                                   Middle District of Florida on February 21, 2019

    ____ IS NOT              related to any pending or closed civil or criminal case filed with
                             this Court, or any other Federal or State court, or administrative
                             agency.


                                                      By:        /s/ Gregg A. Toomey
                                                               Gregg A. Toomey
                                                               Florida Bar No. 159689

                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 1st day of March, 2019, I electronically
    filed the foregoing with the Clerk of the Court by using the Florida State Filing
    Portal System, which will send a copy of the foregoing via electronic mail to the
    following:

     Linda Bellomio Commons, Esq.                        James V. Cook, Esq.
     Attorneys for Plaintiff                             Attorneys for Plaintiff
     Law Offices of Linda Bellomio                       Law Office of James Cook
     Commons, P.A.                                       314 West Jefferson Street
     PO Box 340261                                       Tallahassee, FL 32301
     Tampa, FL 33694                                     Phone: 850.222.8080
     Phone: 352.610.4416                                 Fax: 850.561.0836
     Fax: 813.265.3010                                   Email: cookjv@gmail.com
     Email: lcommons@aol.com
     Dmheiser1@gmail.com




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
    Case 8:19-cv-00449-CEH-JSS Document 7 Filed 03/01/19 Page 3 of 3 PageID 511



     David O. Doyle, Jr., Esq.                           Mindy McLaughlin, Esq.
     Julie A. Tyk, Esq.                                  Gabrielle Osborne, Esq.
     Attorneys for Defendant Maxim                       Attorneys for Defendants Swick and All
     Pearson Bitman, LLP                                 Florida Orthopaedic Assoc.
     485 N. Keller Road, Suite 401                       Beytin, McLaughlin, McLaughlin, O’Hara,
     Maitland, FL 32751                                  Bocchino & Bolin, P.A.
     Phone: 407.647.0090                                 1706 E. Eleventh Avenue
     Fax: 407.647.0092                                   Tampa, FL 33605
     Email: ddoyle@pearsonbitman.com                     Phone: 813.226.3000
     jtyk@pearsonbitman.com                              Fax: 813.226.3001
     jpreston@pearsonbitman.com                          Email: jvbarnes@law-fla.com;
     lrover@pearsonbitman.com                            Law-fla@outlook.com
     Paul G. Rozelle, Esq.
     Attorneys for Defendant Gualtieri
     Pinellas County Sheriff General
     Counsel’s Office
     10750 Ulmerton Road
     Largo, FL 33778
     Phone: 727.582.6274
     Fax: 727.582.6459
     Email: prozelle@pcsonet.com
     Amarcott1@pcsonet.com
                                                         THE TOOMEY LAW FIRM LLC
                                                         Attorneys for Defendants Corizon,
                                                         FDOC and Belizaire
                                                         The Old Robb & Stucky Building
                                                         1625 Hendry Street, Suite 203
                                                         Fort Myers, FL 33901
                                                         Phone: 239.337.1630
                                                         Fax: 239-337.0307
                                                         Email: gat@thetoomeylawfirm.com,
                                                         alr@thetoomeylawfirm.com, and
                                                         hms@thetoomeylawfirm.com

                                                         By:       /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689



The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
